 In the Matter of GENERAL MOTORS CORPORATION,FISHER BODY-FLEETWOOD DIVISIONandLOCAL 15, INTERNATIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT & AGRICULTURALIMPLEMENTWORKERS OFAMERICA, UAW-CIOCase No. 7-R-1356.-Decided January 18, 1944Messrs. Henry M. HoganandHarry S. Benjamin, Jr.,of Detroit,Mich., for the Company.Messrs. Maurice SugarandJack N. Tucker,of Detroit, Mich., forthe Union.Mr. Seymour J. Spelman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TIIE CASEUpon amended petition duly filed by Local 15, International Union,United Automobile, Aircraft & Agricultural Implement Workers ofAmerica, UAW-CIO, herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of General Motors Corporation, Fisher Body-FleetwoodDivision, Detroit, Michigan, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before Max Rotenberg, Trial Examiner. Said hearing washeld in Detroit, Michigan, on November 30, 1943.The Company andthe Union appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner reserved rulingupon the motion of the Company to dismiss the amended petition onthe ground that the proposed bargaining unit is inappropriate.Forreasons appearing in Section IV,infra,we hereby deny said motion.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :54N.L R B., No. 96.656 GENERAL MOTORS CORPORATIONFINDINGS OF FACTI.THE BUSINESS OF THE COMPANY657General Motors Corporation, a Delaware corporation maintainingits principal business offices in Detroit, Michigan, and New York City,functions through several unincorporated divisions, one of whichis the Fisher Body Division which operates,inter alia,the Fleetwoodunit at Detroit, Michigan.At the Fleetwood unit, the sole plantinvolved herein, the Company is engaged in the manufacture of warmaterials for the United States Government and the United Nations.In excess of 40 percent of the raw materials used at this plant isobtained from sources outside the State of Michigan, and more than50 percent of the finished product is shipped to points outside the Stateof Michigan.The Company concedes, and we find, that it is engagedin commerce within the meaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDLocal 15, International Union, United Automobile, Aircraft &Agricultural Implement Workers of America, UAW-CIO, is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONPrior to the filing of. its amended petition herein, the Union re-quested recognition as exclusive bargaining agent of the employeesin the proposed unit, and the, Company refused the request.TheCompany stated on the record that it refuses to grant recognition tothe Union without certification by the Board.A statement of the Acting Regional Director, introduced in evi-dence at the hearing, indicates that the Union represents a substan-tial number of employees in the unit hereinafter found appropriate.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union, currently the bargaining agent of the Company's pro-duction and maintenance employees, seeks to represent a unit com-i The Acting Regional Director reported that the Union submitted 25 authorizationcards, all bearing apparently genuine original signatures and dated in October 1943.Ofthese cards,20 bore the names of employees on the Company'spay roll for the periodending November 16, 1943, which pay roll contained the names of 29 employees in theunit hereinafter found appropriate.567900-44-vol 54-43 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDprised of all pay-roll auditors on the floor, employed at the Company'sFisher Body-Fleetwood Division, excluding supervisory employeesand general time office clerks.The Company agrees with the Unionon the scope of the unit, but contends that the employees therein area part of management and, therefore, cannot constitute an appro-priate bargaining unit.The pay-roll auditors on the floor perform work which is commonlyreferred to as "timekeeping."They are assigned to the various de-partments of the plant where they work with clock cards, time'sheets,and other memoranda, collecting data and making entries on variousrecords which subsequently are used in the pay-roll and accountsdepartments as the basis for wage payments and cost accounting.They have no access to confidential information relating to - laborrelations, and they exercise no supervisory authority. It is clearfrom these facts that the duties of the pay-roll auditors on the floor(timekeepers) are essentially clerical in nature, and, as we have'de-clared in previous decisions involving similar employees,' do notrequire the exercise of managerial discretion to a degree whichwould justify our depriving them of the right to self-organizationand collective bargaining under the Act.Accordingly, we find that all pay-roll auditors on the floor, employedat the Company's Fisher Body-Fleetwood Division, Detroit, Michigan,excluding general time office clerks and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such ac-tion, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.3V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,2SeeMatter of Bohn Aluminum&Brass Corporation,47 NL.R. B. 1229;Matter ofThe Murray Corporation,51 N. L. R B.189;Matter ofGeneral Motors Corporation, East-ern Aircraft, TrentonDivision, 51 N. L. R. B. 13662As stated previously, the parties were in agreement with respect to the compositionof the unit, and, in the decisions cited below, the Board has found appropriate separateunits of timekeepers in other divisions of the Company.Matter of General Motors Cor-poration,Eastern Aircraft,TrentonDivision,51 N LR B 1366;Matter of GeneralMotors Corporation(Eastern Aircraft Division,Baltimore Plant),52 N LR. B. 654. GENERAL MOTORS CORPORATION659and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with General MotorsCorporation,, Fisher Body-Fleetwood Division, Detroit, Michigan, anelection by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the SeventhRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Sections 10 and 11, of said Rulesand Regulations, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause, and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire to berepresented by Local 15, International Union, United Automobile, Air-craft & Agricultural Implement Workers of America, UAW-CIO, forthe purposes of collective bargaining.